COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 CLAUDIO FERNANDEZ, IN HIS
 INDIVIDUAL CAPACITY, AS WELL                 '
 AS HIS OFICIAL CAPACITY AS
 LEAGUE DIRECTOR FOR THE                      '              No. 08-12-00069-CV
 EL PASO COUNTY SPORTSPARK
 YOUTH PROGRAM AND                            '                  Appeal from
 REY CHAVEZ, IN HIS OFFICIAL
                                              '
 CAPACITY AS EL PASO COUNTY                                   243rd District Court
 ASCARATE DIRECTOR,                           '
                                                           of El Paso County, Texas
                       Appellants,            '
                                                               (TC # 2011-1561)
 v.                                           '

 GRISELDA PIMENTEL, AS NEXT                   '
 FRIEND OF HER MINOR CHILD
 BRANDON PIMENTEL,                            '
 CLAUDIA LOPEZ, AS NEXT FRIEND
 OF HER MINOR CHILD                           '
 RAUL LOPEZ, JR., IBETT ARPERO
 AS NEXT FRIEND OF HER MINOR                  '
 CHILD ADRIAN ARPERO,
 ROXANNE CONTRERAS, AS NEXT                   '
 FRIEND TO HER MINOR CHILD
 CARLOS CONTRERAS,                            '

                                              '
                       Appellees.


                                MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss the appeal as permitted by

TEX.R.APP.P. 42.1(a)(1) because Appellees have non-suited their claims against Appellants.

The motion is granted and the appeal is dismissed. In accordance with the parties’ agreement,

costs are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).


November 14, 2012                    _______________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-